Citation Nr: 1308066	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  06-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel






INTRODUCTION

The Veteran had active service from April 1960 to November 1961. 

The claim for entitlement to a TDIU rating now comes before the Board of Veterans' Appeals (Board) as a result of a July 2012 Order of the United States Court of Appeals for Veterans Claims (Court) which granted a joint motion for partial remand, and vacated, in part, the Board's February 2012 decision and remanded the appeal for readjudication consistent with the joint motion.  

By way of history, the Board notes that claim for an increased rating for the service-connected right kidney disability, which was addressed in the Board's February 2012 decision, came to Board on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Specifically, in a December 2004 determination, the RO effectuated a November 2004 Board decision that granted compensation benefits pursuant to 38 U.S.C.A. § 1151 for loss of right kidney function with chronic bladder infections.  Therein, the RO assigned a noncompensable (0 percent) evaluation to this disability, effective from October 21, 1992.  By February 2005 decision, the RO awarded a 30 percent rating for this disability, effective from October 21, 1992. 

In a July 2010 Remand, the Board explained that the November 2004 Board decision, that granted compensation benefits under 28 U.S.C.A. 38 U.S.C.A. § 1151 for a right kidney disability with loss of kidney function, included an implied grant of service connection for bladder infections.  Accordingly, that service-connected disability was recharacterized as entitlement to an initial rating in excess of 30 percent for loss of right kidney function with chronic bladder infections, to reflect this procedural history.  In July 2010, the Board remanded this increased rating claim so that additional evidence submitted by the Veteran after the issuance of the last supplemental statement of the case (SSOC) in May 2009 could be reviewed by the agency of original jurisdiction (AOJ).  

In February 2012, the Board denied a rating in excess of 30 percent, between October 21, 1992 and February 16, 1994, for loss of right kidney function with chronic bladder infections; granting a 60 percent rating, from February 17, 1994 to January 9, 2005, for loss of right kidney function with chronic bladder infections; and granting an 80 percent rating, effective from January 10, 2005, for loss of right kidney function with chronic bladder infections.  In the February 2012 decision, the Board specifically considered whether an inferred claim for a TDIU rating under Rice v. Shinseki, 22 Vet. App. 447 (2009) was present, but concluded that further consideration of a TDIU claim in this case was not warranted.

The Veteran submitted a notice of appeal (of the Board's February 2012 decision) to the Court.  The parties then filed a joint motion for partial remand, requesting that the Court issue an order vacating and remanding that portion of the Board's February 2012 decision that had held that the Veteran had not reasonably raised a claim for a TDIU rating.  By Order dated in July 2012, the Court granted the joint motion for partial remand, and vacated, in part, the February 2012 Board decision and remanded the appeal for readjudication consistent with the joint motion. 

As noted in the prior Board decision of February 2012, the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for secondary service connection claim for a left kidney condition, as well as the issue of entitlement to service connection for erectile dysfunction with sterility, have been raised by the record, but do not appear to have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

In light of the joint motion for partial remand being granted by the Court, and for reasons set forth below, this matter must be REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted above, in July 2012, the parties filed a joint motion for partial remand, requesting that the Court issue an order vacating and remanding the portion of the February 2012 decision of the Board which determined that the Veteran had not reasonably raised a claim for a TDIU rating.  The parties agreed that a remand was warranted for the Board to discuss whether the Board had jurisdiction over the Veteran's TDIU claim.  The parties noted that, during the pendency of the Veteran's increased rating claim, he filed, in October 2007, a formal application for a TDIU rating; that, in a January 2009 rating decision, the Veteran's TDIU claim was denied; but that the Board did not discuss either of these actions in the February 2012.  The parties concluded that, because a claim for a TDIU was raised during the pendency of his claim for an increased rating for the loss of right kidney function with chronic bladder infections, a remand was warranted for the Board to determine if the Veteran's claim for a TDIU rating was part and parcel of his claim for an increased rating.  The parties noted that, if the Board determined that the TDIU claim was properly before it, the Board should adjudicate the TDIU claim, but that if the Board determines that the TDIU claim was not properly part of the appeal to the Board, the Board must explain the basis for its conclusion. 

In the February 2012 decision, the Board specifically considered whether an inferred claim for a TDIU rating, under Rice v. Shinseki, was present, noting that none of the VA examination reports showed the Veteran was unemployable solely due to his loss of right kidney function with chronic bladder infections and that, in May 2008, the examiner specifically noted that the Veteran was capable of doing sedentary work.  Thus, the Board concluded, in the February 2012 decision, that further consideration of a TDIU claim was not warranted.  

The Board also acknowledges that the Veteran did not appeal the January 2009 rating action that denied entitlement to a TDIU.  In any event, and for the reasons discussed below, the Board finds that an inferred TDIU claim is present.  

Specifically, a review of the Veteran's Virtual VA e-folder reveals that, while the Veteran's appeal to the Court has been pending, the Veteran also filed, with the help of his prior representative before the Board, in May 2012 a formal claim for a TDIU rating (VA Form 21-8940).  On June 1, 2012, the Veterans Claims Processing Center sent the Veteran a letter providing VCAA notice as it pertained to a claim for unemployability.  His Virtual VA e-folder reveals that, on August 11, 2012, the RO initiated a new request for the Veteran to undergo a "DBQ Gen Med Exam - Comp" in order to obtain an opinion as to whether or not the Veteran's service-connected disability(ies) render him unable to secure or maintain substantially gainful employment.  It was noted that the Veteran had power of attorney, and that a copy of the exam notice letter was to be sent to the Disabled American Veterans.  However, it is unclear as to whether this VA examination has been accomplished.  Thus, it appears that the TDIU claim has not been fully developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

The Board notes that of record is a VA Form 21-22a (Appointment of Individual as Claimant's Representative) signed by the Veteran and his current representative in August 2012, as listed on the front page of this remand.  This VA Form 21-22a is noted to be without limitation, and was signed by the Veteran and his attorney in August 2012.  [The Veteran's prior representative had previously been in effect since September 1994.]  However, in light of the current VA Form 21-22a, executed in August 2012, the Board finds that the Veteran's current representative is the attorney listed on the title page of this Remand.  

Accordingly, the case is REMANDED for the following action:

1. Continue processing the Veteran's TDIU claim, to include scheduling him for an appropriate VA examination to determine the effect of his service-connected disorders [loss of right kidney function with chronic bladder infection and residuals of a left little finger fracture] on his ability to secure/maintain substantially gainful employment.  The claims folder must be made available to the examiner for review in connection with the evaluation.  A notation to the effect that this review has taken place should be made in the evaluation report.  The examiner must elicit from the Veteran and the record his (the Veteran's) full work and educational history.  

a. Based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age, the Veteran's service-connected loss of right kidney function with chronic bladder infection and residuals of a fracture of the left little finger render him unable to secure or follow a substantially gainful occupation.  

b. If the examiner opines that the Veteran's service-connected disabilities do render him unemployable, the examiner should also discuss an approximate date of onset of the Veteran's unemployability.  

c. If any currently nonservice-connected disabilities adversely affect the Veteran's employability, the examiner should specify any such disabilities.  

d. If the examiner opines that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in given his current skill set and educational background.  Also, the examiner should reconcile his/her negative opinion with the medical evidence of record (including the December 2012 private employment evaluation) and the Veteran's contentions.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2. Then, readjudicate the claim on appeal.  If this benefit remains denied, the Veteran and his attorney should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

